DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the first panel receiving assembly comprises a panel to support pens or erasers (claim 29) limits the claim relative to the other elements included.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,3,4,5,7,9,11,13,14,15,16,17,18, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martland (‘534). The patent to Martland (figs 1-3) teaches structure substantially as claimed including locating a first panel receiving assembly comprising a receiving channel to define a use position associated with a top surface of a table assembly, locating a second panel receiving assembly at a position spaced horizontally apart from the first panel receiving assembly associated with the table assembly, the second panel receiving assembly defining a storage position selectively moving a substantially flat panel between the use position and the storage position.  See figs 1 and 2 annotated which shows receiving assemblies spaced horizontally in two various ways. The method would have been obvious in view of the structures. 

    PNG
    media_image1.png
    1035
    844
    media_image1.png
    Greyscale



s 6, 8, 10, 12, 19, 27, 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martland (‘534) as applied to the claims above, and further in view of Phillips The patent to Martland teaches structure substantially as claimed, as discussed above including a panel receiving assembly the only difference being that wheels are not coupled to the assembly and the assembly is not associated with an easel. However, the patent to Phillips teaches the use of wheels coupled to an assembly to provide mobility and panels associated with an easel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Martland to include wheels and association with an easel, as taught by Phillips since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed. To provide whiteboard material on two sides of a panel would have been a matter of design parameters and desirability which would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result. The use of ceramics in whiteboard panels is commercially available and to use such would have been obvious and well within the level of ordinary skill in the art. The method would have been obvious in view of the structures.  
Claims 24, 25, 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martland (‘534) as applied to claims above, and further in view of Howlett (‘090).  The patent to Martland teaches structure substantially as .
Allowable Subject Matter
Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 21, 22, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865.  The examiner can normally be reached on m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE V CHEN/          Primary Examiner, Art Unit 3637